DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The examiner acknowledges receipt of amendments/arguments filed 2/2/22.  The arguments set forth are addressed herein below.  Claims 1-20 are pending and Claims 1, 7-8, 14-15, and 20 are currently amended.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Particularly, neither of the prior-filed applications of US Application No. 16/041707 and US Provisional Application No. 62/535863 teach the features of Claims 1, 8, and 15 as it relates to “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method” and/or the features of Claims 5, 12, and 19 as it relates to “determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the input option for inputting the password to the client device is further responsive to determining that the timestamp of the request by the client device is within the scheduled time range of the gaming event”.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, US Application No. 13/335,049 and 15/274,753, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Particularly, neither of the prior-filed applications of US Application No. 16/041707 and US Provisional Application No. 62/535863 provide adequate support for the features of Claims 1, 8, and 15 as it relates to “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method” and/or the features of Claims 5, 12, and 19 as it relates to “determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the input option for inputting the password to the client device is further responsive to determining that the timestamp of the request by the client device is within the scheduled time range of the gaming event”.  Accordingly, Claims 1-20 are not entitled to the benefit of the prior application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claim amendments filed on 6/4/20 is filed on the same date as this application.  Assuming this application should be treated as a continuation-in-part (see above for changing the status of the application to a continuation-in-part), the claims as filed in the original specification are part of the disclosure and therefore, if an application as originally filed contains a claim disclosing material not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). See MPEP 2163.06 for details.
The claimed subject matter of Claims 1, 8, and 15 suggestive of “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method” and/or the features of Claims 5, 12, and 19 as it relates to “determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the input option for inputting the password to the client device is further responsive to determining that the timestamp of the request by the client device is within the scheduled time range of the gaming event” lacks antecedent basis within the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A computer-implemented method for providing gaming content in a parallel-reality game, the method comprising: receiving, from a client device, a request to access controlled gaming content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the request including a real-world location of the client device; determining whether the real-world location of the client device is in proximity to the real-world location of the gaming event associated with the controlled gaming content, the controlled gaming content being a subset of the provided gaming content in the parallel-reality game that is only accessible to players while at the gaming event who validate one-time passwords; responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method; receiving, from the client device, a one-time password obtained via the entry method; in response to validating the one-time password, providing the controlled gaming content to the client device during the scheduled time range of the event.

Independent Claim 8:
A non-transitory computer-readable storage medium storing instructions for providing gaming content in a parallel-reality game that, when executed by a processor, cause the processor to perform operations comprising: receiving, from a client device, a request to access controlled gaming content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the request including a real-world location of the client device; determining whether the real-world location of the client device is in proximity to the real-world location of the gaming event associated with the controlled gaming content, the controlled gaming content being a subset of the provided gaming content in the parallel-reality game that is only accessible to players while at the gaming event who validate one-time passwords; responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method; receiving, from the client device, a one-time password obtained via the entry method; in response to validating the one-time password, providing the controlled gaming content to the client device during the scheduled time range of the event.

Independent Claim 15:
A computer-implemented method for providing gaming content in a parallel-reality game, the method comprising: receiving, from a client device, a request to access controlled gaming content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the request including a real-world location of the client device; determining whether the real-world location of the client device is in proximity to the real-world location of the gaming event associated with the controlled gaming content, the controlled gaming content being a subset of the provided gaming content in the parallel-reality game that is only accessible to players while at the gaming event who validate one-time passwords; responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a one-time password using an entry method; receiving the one-time password obtained via the entry method from a verification device located at the real-world location of the gaming event; and responsive to receiving the one-time password from the verification device, providing the controlled gaming content to the client device during the schedule time range.
In summary, in regards to claims 1-14, with emphasis on at least Independent Claims 1 and 8, the claimed invention focuses on a computer-implemented method and a non-transitory computer-readable storage medium storing instructions for providing content in a parallel-reality game, when executed by a processors, cause the processor to perform operations of the method comprising: receiving, from a client device, a request to access controlled gaming content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the request including a real-world location of the client device; determining whether the real-world location of the client device is in proximity to the real-world location of the gaming event associated with the controlled gaming content, the controlled gaming content being a subset of the provided gaming content in the parallel-reality game that is only accessible to players while at the gaming event who validate one-time passwords; responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method; receiving, from the client device, a one-time password obtained via the entry method; in response to validating the one-time password, providing the controlled gaming content to the client device during the scheduled time range of the event.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Certain Methods of Organizing Human Activity.  
The claimed limitations of receiving, from a client device, a request to access controlled gaming content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the request including a real-world location of the client device; determining whether the real-world location of the client device is in proximity to the real-world location of the gaming event associated with the controlled gaming content, the controlled gaming content being a subset of the provided gaming content in the parallel-reality game that is only accessible to players while at the gaming event who validate one-time passwords; responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method; receiving, from the client device, a one-time password obtained via the entry method; in response to validating the one-time password, providing the controlled gaming content to the client device during the scheduled time range of the event relates to managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing a parallel-reality game) under the grouping of Certain Methods of Organizing Human Activity.  The interactions encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction).  Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
 For example, a person or administrator can receive a request, from a player, to access controlled gaming content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the request including a real-world location of the player (client device); determining whether the real-world location of the player is in proximity to the real-world location of the gaming event associated with the controlled gaming content, the controlled gaming content being a subset of the provided gaming content in the parallel-reality game that is only accessible to players while at the gaming event who validate one-time passwords; responsive to determining that the real-world location of the player is in proximity to the real-world location of the gaming event, causing the player to request entry of a password using an entry method; receive a one-time password obtained via the entry method; in response to validating the one-time password, providing the controlled gaming content to the player during the scheduled time range of the event.  The claimed abstract idea recites instructions for a game administrator or host to follow when interacting with at least one player during a game; and, thus suggest following rules or instructions for interacting or interactions between people.
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (computer, medium, processor, client device) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “computer”, “medium”, “processor”, and/or “client device” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the method and/or medium and/or the extent to which a computer performs/implements the functions of the method and/or medium. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “The game server 110 can be any computing device and can include one or more processors and one or more computer-readable media” (¶ 39); “A client 120 can be any portable computing device that can be used by a player to interface with the gaming system 100.  For instance, a client 120 can be a wireless device, a personal digital assistant (PDA), portable gaming device, cellular phone, smart phone, tablet, navigation system, handheld GPS system, wearable computing device, a display having one or more processors, or other such device.  In short, a client 120 can be any computer-device or system that can enable a player to interact with the game system 100” (¶ 47); “A network interface can include any suitable components for interfacing with one more networks, including for example, transmitters, receivers, ports, controllers, antennas, or other suitable components” (¶ 48); “The method 400 can be implemented using any suitable computing system, such as the client-server arrangement of the system 100 of FIG. 1” (¶ 61); “The method 600 can be implemented using any suitable computing device(s)” (¶ 90); “The term "machine-readable medium" shall also be taken to include any medium that is capable of storing instructions 1024 for execution by the machine and that cause the machine to perform any one or more of the methodologies disclosed herein” (¶ 128); and “It will be appreciated that the term "module" refers to computer logic utilized to provide desired functionality.  Thus, a module can be implemented in hardware, firmware and/or software controlling a general purpose processor” (¶ 129).  Such disclosure suggests that any hardware or software required by the claims are no more than generic components operating in their ordinary capacity.   
Nor do the dependent claims 2-7 and 9-14 add “significantly more” since they merely add to the claimed concepts relating managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing bets) under the grouping of Certain Methods of Organizing Human Activity.  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
In summary, in regards to claims 15-20, with emphasis on at least Independent Claim 15, the claimed invention focuses on a computer-implemented method for providing gaming content in a parallel-reality game, the method comprising: receiving, from a client device, a request to access controlled gaming content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the request including a real-world location of the client device; determining whether the real-world location of the client device is in proximity to the real-world location of the gaming event associated with the controlled gaming content, the controlled gaming content being a subset of the provided gaming content in the parallel-reality game that is only accessible to players while at the gaming event who validate one-time passwords; responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a one-time password using an entry method; receiving the one-time password obtained via the entry method from a verification device located at the real-world location of the gaming event; and responsive to receiving the one-time password from the verification device, providing the controlled gaming content to the client device during the schedule time range.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Certain Methods of Organizing Human Activity.  
The claimed limitations of at least receiving, from a client device, a request to access controlled gaming content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the request including a real-world location of the client device; determining whether the real-world location of the client device is in proximity to the real-world location of the gaming event associated with the controlled gaming content, the controlled gaming content being a subset of the provided gaming content in the parallel-reality game that is only accessible to players while at the gaming event who validate one-time passwords; responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a one-time password using an entry method; receiving the one-time password obtained via the entry method from a verification device located at the real-world location of the gaming event; and responsive to receiving the one-time password from the verification device, providing the controlled gaming content to the client device during the schedule time range relates to managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing a parallel-reality game) under the grouping of Certain Methods of Organizing Human Activity.  The interactions encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction).  Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
 For example, a person or administrator can receive, from a player (client device), a request to access controlled gaming content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the request including a real-world location of the player; determining whether the real-world location of the player is in proximity to the real-world location of the gaming event associated with the controlled gaming content, the controlled gaming content being a subset of the provided gaming content in the parallel-reality game that is only accessible to players while at the gaming event who validate one-time passwords; responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the player to request entry of a one-time password using an entry method; receiving the one-time password obtained via the entry method from another administrator located at the real-world location of the gaming event; and responsive to receiving the one-time password from the another administrator, providing the controlled gaming content to the player during the schedule time range.  The claimed abstract idea recites instructions for a game administrator or host(s) to follow when interacting with at least one player during a game; and, thus suggest following rules or instructions for interacting or interactions between people.
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (computer, client device, verification device) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “computer”, “client device”, and/or “verification device” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the method and/or the extent to which a computer performs/implements the functions of the method. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “The game server 110 can be any computing device and can include one or more processors and one or more computer-readable media” (¶ 39); “A client 120 can be any portable computing device that can be used by a player to interface with the gaming system 100.  For instance, a client 120 can be a wireless device, a personal digital assistant (PDA), portable gaming device, cellular phone, smart phone, tablet, navigation system, handheld GPS system, wearable computing device, a display having one or more processors, or other such device.  In short, a client 120 can be any computer-device or system that can enable a player to interact with the game system 100” (¶ 47); “A network interface can include any suitable components for interfacing with one more networks, including for example, transmitters, receivers, ports, controllers, antennas, or other suitable components” (¶ 48); “The method 400 can be implemented using any suitable computing system, such as the client-server arrangement of the system 100 of FIG. 1” (¶ 61); “The method 600 can be implemented using any suitable computing device(s)” (¶ 90); “The term "machine-readable medium" shall also be taken to include any medium that is capable of storing instructions 1024 for execution by the machine and that cause the machine to perform any one or more of the methodologies disclosed herein” (¶ 128); and “It will be appreciated that the term "module" refers to computer logic utilized to provide desired functionality.  Thus, a module can be implemented in hardware, firmware and/or software controlling a general purpose processor” (¶ 129).  Such disclosure suggests that any hardware or software required by the claims are no more than generic components operating in their ordinary capacity.    
Nor do the dependent claims 16-20 add “significantly more” since they merely add to the claimed concepts relating to managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing bets) under the grouping of Certain Methods of Organizing Human Activity.  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features pertaining to Claims 1, 8, and 15 as it relates to “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method” and/or the features of Claims 5, 12, and 19 as it relates to “determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the input option for inputting the password to the client device is further responsive to determining that the timestamp of the request by the client device is within the scheduled time range of the gaming event” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that the current application is a continuation. Assuming this application should be treated as a continuation, claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
In regards to Claims 1, 8, and 15 the specification fails to teach “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method; receiving, from the client device, a one-time password obtained via the entry method”.  Fig. 9 and ¶ 117-122 discloses the process for implementing the one-time password, but fails to discloses the claimed features.
In regards to Claims 5, 12, and 19 the specification fails to teach “determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the input option for inputting the password to the client device is further responsive to determining that the timestamp of the request by the client device is within the scheduled time range of the gaming event”.  Fig. 9 and ¶ 117-122 discloses the process for implementing the one-time password, but fails to discloses the claimed features.
Claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 inherent the deficiencies of the Independent claims from which they depend.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12, and 19 recite the limitation "providing the input option for inputting the password" in line 4 of each the claims; however, there is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive in part. 
Rejections under 35 U.S.C. & 112(a)
In regards to Claims  1, 8, and 15 the applicant argues that:
“The Specification discloses "determining that the real-world location of the client device is in proximity to the real-world location of the gaming event" throughout the Specification. For instance, the Specification describes that "the game server 110 can continuously monitor the position of players ... by receiving position information from clients 120 [and based] on this9 
position information, the game server 110 can identify players within a predefined radius of the commercial activity." Id. at ¶0075. 


The Specification discloses "causing the client device to request entry of a password using an entry method" in response to "determining ... the client device is in proximity to the real-world location of the gaming event," throughout the Specification. To illustrate, the Specification discloses that the device "can receive and process player input." Id. at ¶0051. In particular, "the player can input a code ... in a user interface associated with the parallel reality game." Id. at 10082. 

Moreover, the Specification also discloses that inputting a password occurs as part of the one-time password process. For instance, a "OTP 170 may be provided to the player in the real world." Id. at   106. The client device can then verify that the player is near the gaming event by requesting the password to access additional content. For instance, once the player is at the event they may "interact with a virtual element in the game to initiate the check in process, provide the OTP 170, and gain access to the special content for the event." Id. at   107. In other words, the virtual check-in process causes the client device to request a OTP from the player, the player provides the OTP, and the OTP is used to validate the player for restricted content. In other words, the check in process, in which the OTP is provided, is initiated in response to determining the client device is in proximity to the location of the event. As another example, the Specification describes that "as part of the check in process, the player may be directed to turn on WiFi on their client 120 and connect to a specific wireless network (e.g., one provided by the event organizer) before entering the OTP 170" Id. at ¶0111. Again, the one-time password is received after validating the location of the client. 
 
Notably, the OTP may be provided to a player in a variety of ways: a wristband, verbally, via a blue-tooth transmitter, a sign, interacting with specific elements in the virtual world, etc. See, e.g., Id. at ¶¶0107-0109. Thus, the password can be obtained and entered via an entry method. 
Finally, the Specification discloses "receiving, from the client device, a one-time password via the entry method." For instance, the Specification discloses that the "client device 120 sends a request to check in to the game server 110 that includes the OTP 170 and the identity of the player ...." Id. at   110. That is, the server receives the OTP from the player via their client device. As disclosed above, the one-time password may be associated with one of a variety of entry methods.”
	The examiner agrees that the specifications provides support for certain aspects of the claimed invention; however, the specification is silent in regards to at least “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method”.  The applicant relies on ¶ 51 and 82, among other portions of the specification; however, even though the specification recites that the device “can receive and process player input” and/or “the player can input a code… in a user interface associated with the parallel reality game”, such disclosure fails to suggest “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method” e.g. the sequence of events and/or cause and effect is not disclosed.  Additionally, ¶ 75 and 106-111 fail to address the limitations.  For example, ¶ 111 does indicate “For example, as part of the check in process, the player may be directed to turn on WiFi on their client 120 and connect to a specific 
wireless network (e.g., one provided by the event organizer) before entering 
the OTP 170”; but such limitations are not suggestive of “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method”.
In regards to Claims  5, 12, and 19 the applicant argues that:
“The Specification discloses that "an event may be created in the virtual world, in which players are invited to assemble at a particular location ... and for the duration of the event, have access to enhancements, rewards, or other game features ...." Specification at ¶ 0115. In other words, the one-time password process described above, only works for the duration of the event. Thus, the input option for the event would necessarily be based on when the event is occurring (i.e., a time range of the event).”
	The examiner contends that even if the one-time password only works for the duration of the event that does not suggest inherency or adequate support of disclosure for "determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the input option for inputting the password to the client device is further responsive to determining that the timestamp of the request by the client device is within the scheduled time range of the gaming event."



	Objections to the Specification
	The response above, pertaining to the rejections under 35 U.S.C. § 112(a), is incorporated herein and provides the reasoning in regards lack of antecedent basis within the specification.

Objection to the Drawings
	The response above, pertaining to the rejections under 35 U.S.C. § 112(a), is incorporated herein and provides the reasoning in regards to the objection to the drawings.
	Therefore, the features pertaining to Claims 1, 8, and 15 as it relates to “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method” are not shown within the Fig. 7.  Figure 7 illustrates an event module comprising a check in module, a content provision module, location validation module, and an access database; however, such an illustration fails to show the features of “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method”.
	The features of Claims 5, 12, and 19 pertaining to “determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the input option for inputting the password to the client device is further responsive to determining that the timestamp of the request by the client device is within the scheduled time range of the gaming event” is not shown in Figure 8.  Figure 8 illustrates a one-time password provided in the real world, but not the feature of “determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the input option for inputting the password to the client device is further responsive to determining that the timestamp of the request by the client device is within the scheduled time range of the gaming event”.

	Priority Benefit
	Applicant argues:
“The instant Specification and the Specification for priority application U.S. App. No 
16/041,707 ("Parent Specification") are the same. As such, support for claims 1, 8, and 15 are the same as those set forth in the Applicant's response to the 35. U.S.C. 112 above. However, the instant Specification and the to the Specification of U.S. Prov. App. No. 62/535,863 ("Prov. Specification") are not the same, but the Prov. Specification still discloses the amended claimed elements. 
 
In particular, "the game server 110 can continuously monitor the position of players ... [and based] on this position information, the game server 110 can identify players within a predefined radius of the commercial activity." Prov. Specification ¶ 0080. To continue, as part of a validation process, the game "displays one or more access points in the virtual world, which in one embodiment act as UI features through which a player can gain access to the controlled virtual world features." Id. at 10107. Subsequently, "client 120 receives 904 a request by the player to gain controlled access to the virtual world features [using] a one-type password." Id. at ¶ 0112. Then the client "validates 906 the access request by providing the one-time password and position data from positioning device 128 to game server 110." Id. In other words, a player interacts with a virtual object, her device requests the password to access the virtual object, the client provides the password, and the system receives and validates the password to provide access. Id. at ¶ 0107. “

The examiner respectfully disagrees.  Particularly, neither of the prior-filed applications of US Application No. 16/041707 and US Provisional Application No. 62/535863 teach the features of Claims 1, 8, and 15 as it relates to “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method”.  The disclosure of either of the prior-filed applications of US Application No. 16/041707 and US Provisional Application No. 62/535863 is silent in regards to at least “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method”.  The applicant relies on ¶ 80, 107, and 112, among other portions of the provisional specification; however, even though the specification recites that "the game server 110 can continuously monitor the position of players ... [and based] on this position information, the game server 110 can identify players within a predefined radius of the commercial activity"; the game "displays one or more access points in the virtual world, which in one embodiment act as UI features through which a player can gain access to the controlled virtual world features"; the "client 120 receives 904 a request by the player to gain controlled access to the virtual world features [using] a one-type password"; and/or the client "validates 906 the access request by providing the one-time password and position data from positioning device 128 to game server 110", such disclosure fails to suggest “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, causing the client device to request entry of a password using an entry method” e.g. the sequence of events and/or cause and effect is not disclosed.  Therefore, the examiner contends that the applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120.
Additionally, the applicant argues:
Claims 5, 12 and 19 
The Examiner alleges that the prior-filed applications of U.S. App. No. 16/041,707 and U.S. Prov. App. No. 62/535,863 do not disclose the following: "determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the input option for inputting the password to the client device is further responsive to determining that the timestamp of the request by the client device is within the scheduled time range of the gaming event." 

The instant Specification and the Specification for priority application U.S. App. No 
16/041,707 ("Parent Specification") are the same. As such, support for claims 5, 12, and 19 are the same as those set forth in the Applicant's response to the 35. U.S.C. 112 above. However, the instant Specification and the to the Specification of U.S. Prov. App. No. 62/535,863 ("Prov. 
Specification") are not the same, but the Prov. Specification still discloses the amended claimed elements. Similar language to that described above is found in the Prov. Specification at ¶ 0110.”
The examiner respectfully disagrees.  Particularly, neither of the prior-filed applications of US Application No. 16/041707 and US Provisional Application No. 62/535863 teach the features of Claims 5, 12, and 19 as it relates to “determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the input option for inputting the password to the client device is further responsive to determining that the timestamp of the request by the client device is within the scheduled time range of the gaming event”.  The disclosure of either of the prior-filed applications of US Application No. 16/041707 and US Provisional Application No. 62/535863 is silent in regards to at least “determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the input option for inputting the password to the client device is further responsive to determining that the timestamp of the request by the client device is within the scheduled time range of the gaming event”.  The applicant relies on ¶ 110, among other portions of the provisional specification; however, even though the specification recites that "Referring back to FIG. 7, regardless of how it is entered or detected, the client 120 provides the OTP 170 to the validation module 720 for validation of the player's location. In one embodiment, the gaming module 125 of the player's client device 120 sends a request to check in to the game server 110 that includes the OTP 170 and the identity of the player (e.g., a player ID or device ID of the player's client). The access data 740 may include a list of authorized players (e.g., ticket holders) along with a OTP 170 assigned to each. If the player is authorized and the OTP 170 received from the player's client 120 matches the OTP assigned to the player, then the location validation module 720 may authorize the player to access the special content for the event. Alternatively, the OTP 170 may initially not be assigned to a player and the validation module 720 stores an association between the player and the OTP (e.g., in the access data 740) in response to the check in request. In this way, the use of any given OTP 170 can be limited to use by a single player (or a specified number of players, e.g., five, ten, etc.). ", such disclosure fails to suggest “determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the input option for inputting the password to the client device is further responsive to determining that the timestamp of the request by the client device is within the scheduled time range of the gaming event”.  Therefore, the examiner contends that the applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120.

Rejections under 35 U.S.C. § 101
Applicant argues:
“The Applicant understands that the Examiner is placing the claims within sub-group (iii) (i.e. managing personal behavior or relationships or interactions between people) based on the arguments set forth on pp. 9-10, although it is not explicitly stated. However, the claimed subject matter is not similar to the examples of the enumerated sub-groupings set forth on at 5-6 of the October 2019 Update for the cited "managing personal behavior or relationships or interactions between people" sub-grouping, such as "a set of rules for playing a dice game," "voting, verifying the vote, and submitting the vote for tabulation," "assigning hair designs to balance head shape," or "a series of instructions of how to hedge risk." (2019 Guidance, at 6.) Nor can claim 1 be characterized as "teaching," or as merely "following rules or instructions.". The cases cited on page 10 of the 2019 Guidance as being directed to "certain methods of organizing human activity" recite significantly fewer technical specifics than claim 1 and emphasize common legal or business processes. For instance, buySAFE v. Google was directed to creating a contractual relationship between parties, In re Comiskey included claims about resolving a legal dispute between two parties by decision of human arbitrator, In re Ferguson dealt with organizing business or legal relationships in the structuring of a sales force, and Alice used a third-party to mediate settlement risk. The claims at issue deal with a specific17 
technical instantiation of providing additional game content in a location-based, parallel reality game. The claimed approach includes receiving and providing gaming content for a parallel reality game, determining the location of a device, receiving a password from the device, and managing content provided to the device based on that password. The claim is not directed to organizing human activity but rather determining what content to provide to a user based on location and provision of a password. In other words, the claim when considered as a whole is directed to providing location-based, access controlled content, which does not fall within any of the enumerated categories of certain methods of organizing human activity. 

Therefore, for at least these reasons, the claims cannot be directed to the judicial 
exception category of organizing human interactions because providing location-based, access controlled content is necessarily embodied in a technical space.”

	The examiner respectfully disagrees and contends that the 101 analysis under prong one is incorporated herein.  Under Prong One the examiner has identified the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determined whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.  The applicant argues that the claimed subject matter is not similar to the examples provided in the October 2019 Update; however, the examiner agrees that examples are provided, but such examples are not guidelines into determined whether a claimed invention falls under the 101 subgroupings.  The claimed invention is directed to managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing a parallel-reality game) under the grouping of Certain Methods of Organizing Human Activity.  The applicant argues that the claimed invention includes more specifics the examples of the 2019 Update; however, the examiner contends that the inclusion of more specifics amounts to more specifics of the claimed abstract idea applied to generic computer components.
	The examiner contends that the claimed invention does not improve the actual technology e.g. does not improve the functioning of the computer or to any other technology or technical field e.g. it is an improvement unrelated to the actual improvement of the claimed technology, but rather a means of providing additional game content based on location of the location of the player.
	At least based on the above, the 101 rejection is maintained and clarified to reflect the claimed amendments.

	 Rejections under 35 U.S.C. § 103
	The prior art rejection of Claims 1-20 has been withdrawn in view of the applicant’s arguments/amendments filed 2/2/22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715